Citation Nr: 1043670	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  05-22 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 
1969.  Following  his release from active service, the Veteran 
was a member of the Naval Reserve.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Veteran appeared at a Travel Board hearing in June 2008 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon further review of the claims file, the Board notes documents 
that indicate the Veteran was in the active reserve from at least 
1978 until the late 1980's.  The available records in the claims 
file note he served satisfactorily.  Unfortunately, there are no 
service treatment records from that time to include any physical 
examination reports or treatment records.  Moreover, there is no 
indication that any extant reserve treatment records have ever 
been requested by VA.  Hence, further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the appellant 
and request that he identify any and all 
periods of reserve service.

2.  Thereafter, the RO/AMC should attempt to 
secure any and all available service treatment 
records from the National Personnel Records 
Center as well as any appropriate U.S. Navy 
records repository/agency for any term of 
Naval Reserve service.  This specifically 
includes any records dating from 1978 through 
1988, as well as any medical records 
pertaining to care provided to the appellant 
during any other identified term.  All efforts 
to obtain these records should be fully 
documented in the claims file.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.
 
3.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order afterwards, 
has been conducted and completed in full.

4.  Then review the Veteran's claim de novo in 
light of any additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his representative 
a supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify him/her if further action is required on his part.  
He has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This particularly includes any 
additional evidence that would support the finding of an 
independently corroborated in-service stressor that would support 
a diagnosis of posttraumatic stress disorder.



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


